The offense is theft of property over the value of fifty dollars, the punishment confinement in the penitentiary for two years.
One question is presented for review. It is asserted that the evidence is insufficient to sustain the conviction.
A Ford roadster belonging to Marshall Martin was stolen between 8 and 11 o'clock on Saturday night in the town of Brownsville. An officer discovered the car on the following morning. It had been completely stripped. The steering wheel, tires, windshield and other parts had been removed. The parts taken from the automobile were *Page 9 
shortly after discovered by an officer in a room occupied and controlled by appellant. Appellant was absent at the time the search was made. The owner of the automobile identified the property found in appellant's room as belonging to him and identified the automobile which had been found by an officer. Two accomplices testified that they rode with appellant in the stolen automobile to the point where the car was stripped, and that they aided appellant in removing the parts. Manuel Mancha, a witness for the state, testified that appellant brought some automobile casings and other property to his house and that he advised appellant that such property could not remain there. The question as to whether the witness Mancha was an accomplice was submitted to the jury. Appellant did not testify in his own behalf.
The testimony of the accomplices was sufficiently corroborated. The finding of parts of the stolen automobile in appellant's room placed him in such close juxtaposition to the stolen car and parts removed therefrom as to indicate unmistakably that he was in possession of the stolen parts and had been in possession of the automobile. Perry v. State,  78 S.W. 513. Such facts presented sufficient corroboration of the accomplices. Jones v. State, 289 S.W. 684; Williams v. State,282 S.W. 230.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.